

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is dated as of June 13, 2008 by
and between Gao Zhentao, residing in 301 Hailong Street, Hanting District,
Weifang, Shandong Province, The People’s Republic of China (“Executive”), and
Yuhe International, Inc. (the “Company”), a Nevada corporation.
 
WHEREAS, the Company believes that Executive provides unique management services
for the Company and its subsidiaries and wishes to retain the services of
Executive in the capacity of Chief Executive Officer of the Company and its
Subsidiaries; and


WHEREAS, the Company and Executive have reached an understanding with respect to
Executive’s employment with the Company for a three year period; and


WHEREAS, the Company and Executive desire to evidence their agreement in writing
and to provide for the employment of Executive by the Company on the terms set
forth below herein.


NOW, THEREFORE, IN CONSIDERATION of the foregoing facts, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
parties hereby agree as follows:
 
1. Duties and Scope of Employment.
 
1.1 The Company hereby agrees to the employment of Executive in the capacity of
Chief Executive Officer of the Company and its subsidiaries, and Executive
hereby accepts such employment on the terms and conditions contained in the
Agreement, for an initial period (the “Initial Term”) beginning upon the Closing
and continuing for a period of three years thereafter unless earlier terminated
in accordance with Section 3 of this Agreement. Following the Initial Term, the
employment relationship commenced pursuant to this Agreement may, by express or
implied agreement, continue, renewable on an annual basis, or terminable by
either party as below. Executive’s employment with the Company is “at-will” and
either Executive or the Company may terminate Executive’ s employment with the
Company in writing to the other party for any reason or for no reason, at any
time, subject to the provisions of Section 3 of this Agreement.
 
1.2 Executive shall be employed on a full time basis, shall devote his full
business efforts and time to the Company and its subsidiaries, and shall have
such reasonable, usual and customary duties of such office and title as may be
delegated to Executive from time to time by the Company’s Board of Directors.
 
1.3 Executive agrees to the best of his ability and experience that he will at
all times faithfully perform all of the duties and obligations required of and
from Executive, consistent and commensurate with Executive’s position, pursuant
to the terms hereof. During the term of Executive’s employment relationship with
the Company, Executive will not directly or indirectly engage or participate in
any business that is competitive in any manner with the business of the Company
or its subsidiaries. Nothing in this Agreement will prevent Executive from (i)
making personal investments in, and sitting on the board of directors or board
of advisors of, businesses that are not competitive with the business of the
Company or its subsidiaries, (ii) accepting speaking or presentation engagements
in exchange for honoraria or from serving on boards of charitable organizations,
or (iii) from owning no more than 1% of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange or the Nasdaq
Global Market, provided that such activities listed in (i) through (iii) do not
materially interfere with Executive’s obligations to the Company and its
subsidiaries as described above. Executive will comply with and be bound by the
Company’s operating policies, procedures and practices as provided in writing to
Executive from time to time and in effect during the term of Executive’s
employment.
 

--------------------------------------------------------------------------------


 
1.4 Executive represents and warrants to the Company that he is under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with his obligations under this Agreement. Executive represents and
warrants that he will not use or disclose, in connection with his employment by
the Company, any trade secrets or other proprietary information or intellectual
property in which Executive or any other person has any right, title or interest
and that his employment by the Company as contemplated by this Agreement will
not infringe or violate the rights of any other person or entity. Executive
represents and warrants to the Company that he has returned all property and
confidential information belonging to any prior employers.
 
1.5 Executive acknowledges that the nature of his responsibilities may require
domestic and international travel away from time to time.
 
2. Compensation and Benefits.
 
2.1 Executive shall receive a monthly base salary of RMB 100,000, which is
equivalent to RMB 1,200,000 on an annualized basis, less payroll deductions and
all required withholdings. Executive’s monthly base salary will be payable
pursuant to the Company’s normal payroll practices, will be reviewed on an
annual basis by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) and may be increased during the Initial Term on
each anniversary of the effective date of this Agreement, at the discretion of
the Compensation Committee. Notwithstanding the foregoing, Executive’s monthly
salary may be allocated among and payable by the Company or its subsidiaries in
such amounts as are determined by the Company’s Board of Directors.
 
2.2 The Company shall pay to Executive such bonuses as may be determined from
time to time by the Compensation Committee. The amount of annual bonus payable
to Executive may vary at the discretion of the Compensation Committee. In
determining the annual bonus to be paid to Executive, the Compensation Committee
may, consider all factors they deem to be relevant and appropriate.
 
2.3 Intentionally blank.
 
2.4 During his employment, Executive shall be entitled to such insurance and
other benefits including, among others, medical and disability coverage and life
insurance as are afforded to other senior executives of the Company, subject to
applicable waiting periods and other conditions and to applicable law.
 
2

--------------------------------------------------------------------------------


 
2.5 During his employment, Executive will be eligible for four weeks vacation
each year, which vacation shall accrue ratably over each calendar year and
pro-rata during any partial year of employment, subject to a maximum accrual at
any time of eight weeks vacation.
 
2.6 During his employment, the Executive shall be eligible to participate in any
employee benefit plans maintained by the Company for other executive officers,
subject in each case to the generally applicable terms and conditions of the
plan in question, the determinations of any person or committee administering
such plan, and any applicable law.
 
2.7 During his employment, the Executive shall be authorized to incur necessary
and reasonable travel, entertainment and other business expenses in connection
with his duties hereunder. The Company shall reimburse the Executive for such
expenses upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies.
 
3. Termination of Employment.
 
3.1 If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages award or compensation other than as
provided in this Agreement.
 
3.2 During the Initial Term, the employment relationship may be terminated as
follows: (i) by Executive for any reason or for Good Reason (as defined in
Section 3.6 below), upon at least sixty (60) days’ written notice to the
Company, effective as of the date set forth in such notice or such earlier date
determined by the Company following such notice, and subject to Section 3.4
below; (ii) by the Company without Cause (as defined in Section 3.5 below), upon
at least sixty (60) days’ written notice to Executive, effective as of the date
set forth in such notice or such earlier date determined by Executive following
such notice, and subject to Section 3.4 below; and (iii) by the Company for
Cause with immediate effect; and (iv) upon Executive’s death or Disability (as
defined in Section 3.7 below) with immediate effect. Following the Initial Term,
the employment relationship may be terminated by Executive or the Company in
accordance with the notice policies of the Company in existence at the time of
termination.
 
3.3 If Executive’s employment terminates for any reason at any time, including
but not limited to Executive’s voluntary election to terminate his employment
with or without Good Reason, termination by the Company with or without Cause,
or upon Executive’s death or Disability, Executive (or Executive’s estate in the
case of death) will receive payment(s) for all salary and unpaid vacation
accrued as of the date of Executive’s termination of employment, and shall be
entitled to all accrued benefits and to any additional benefits pursuant to the
Company plans or policies in effect at the time of termination or as required by
law, less all required withholdings. Executive shall be entitled to separation
benefits in the event of termination of his employment only as provided in
Section 3.4 below.
 
3

--------------------------------------------------------------------------------


 
3.4 If during the Initial Term the Company terminates Executive’s employment
without Cause other than in circumstances of Executive’s death or Disability, or
if during the Initial Term Executive terminates his employment for Good Reason,
provided Executive signs a general release of all claims against the Company and
related parties within sixty (60) days of such termination, Executive will be
entitled to receive the following separation benefits: (i) continuation of
Executive’s then current monthly base salary, less applicable withholding taxes,
if any, for a period of twelve (12) months, or, at the Company’s option, a lump
sum payment of an amount equal to twelve (12) months of Executive’s then current
annual base salary, less applicable withholding taxes, if any, effective as of
the effective date of Executive’s execution of the general release of claims.
All separation benefits provided under this Section 3.4 will commence (or be
payable if payable in a lump sum) on or before ten (10) business days after the
effective date of Executive’s general release of all claims.
 
3.5  For purposes of this Agreement, “Cause” for Executive’s termination will
exist at any time after the happening of one or more of the following events:
 
(A) Executive’s continued failure to substantially perform Executive’s duties,
including Executive’s refusal to comply in any material respect with the legal
directives of the Board of Directors so long as such directives are not
inconsistent with the Executive’s position and duties, and such refusal to
comply is not remedied within ten (10) working days after written notice from
the Board of Directors, which written notice shall state that failure to remedy
such conduct may result in termination for Cause; or
 
(B) Executive’s dishonest or fraudulent conduct, or deliberate attempt to do an
injury to the Company or any of its subsidiaries, or conduct that materially
discredits the Company or any of its subsidiaries or is materially detrimental
to the reputation of the Company or any of its subsidiaries, including
conviction of a felony; or
 
(C) Executive’s breach of any element of the Confidentiality Agreement (as
defined in Section 4 below), including without limitation, Executive’s theft or
other misappropriation of proprietary information of the Company or any of its
subsidiaries.
 
3.6 For purposes of this Agreement, “Good Reason” for Executive to terminate his
employment shall exist if Executive voluntarily resigns after having provided
the Company with written notice of any of the following circumstances within
thirty (30) days of the initial existence of any of the following circumstances:
 
(A) a material reduction in Executive’s job position or responsibilities to a
position or to responsibilities substantially lower than the position and
responsibilities assigned to Executive upon commencement of the employment
relationship pursuant to this Agreement which has not been cured by the Company
within thirty (30) calendar days after notice of such occurrence is given by
Executive to the Company;
 
(B) a failure by the Company to comply with any provision of Section 2 of this
Agreement which has not been cured within fifteen (15) calendar days after
notice of such noncompliance has been given by Executive to the Company or if
such failure is not capable of being cured in such time, a cure shall not have
been diligently initiated by Company within such fifteen (15) calendar day
period; and
 
4

--------------------------------------------------------------------------------


 
3.7 “Disability” as used herein means Executive’s inability to discharge a
material portion of his responsibilities as set forth in Section 1 on account of
a physical or mental disability for either four (4) consecutive months or six
(6) non-consecutive months during a 12-month period. A termination of
Executive’s employment due to Disability will exist upon Executive’s Disability
and the Company’s election to terminate Executive’s employment.
 
4. Protection of Confidential Information; Non-Competition.
 
4.1 Executive shall sign, or has signed, a Confidential Information and
Invention Assignment Agreement (the “Confidentiality Agreement”) attached hereto
as Exhibit A. Executive hereby represents and warrants to the Company that he
has complied with all obligations under the Confidentiality Agreement and agrees
to continue to abide by the terms of the Confidentiality Agreement and further
agrees that the provisions of the Confidentiality Agreement shall survive any
termination of this Agreement or of Executive’s employment relationship with the
Company.
 
4.2 Executive hereby agrees that he shall not, during his employment pursuant to
this Agreement and for a period of twelve (12) months thereafter, do any of the
following without the prior written consent of the Board of Directors:
 
(a) carry on any business or activity (whether directly or indirectly, as a
partner, shareholder, principal, agent, director, affiliate, employee or
consultant) in any parts of the Peoples’ Republic of China where the Company or
any of its subsidiaries conduct their business, which is competitive with the
business conducted by the Company or any of its subsidiaries (as conducted now
or as those businesses come to be conducted during the term of Executive’s
employment), nor engage in any other activities that conflict with Executive’s
obligations to the Company and its subsidiaries.
 
(b) solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of the
products and/or services of the Company or any of its subsidiaries to any
person, firm, corporation, institution or other entity in competition with the
business of the Company or any of its subsidiaries.
 
(c) solicit or influence or attempt to influence any person employed by or a
consultant to the Company or any of its subsidiaries to terminate or otherwise
cease his employment or consulting relationship with the Company or any of its
subsidiaries or become an employee of any competitor of the Company or its
subsidiaries.
 
(d) Executive agrees that breach of this Section 4.2 will cause substantial
injury to the Company for which money damages will not provide an adequate
remedy, and Executive agrees that the Company shall have the right to obtain
injunctive relief, including the right to have this Section 4.2 specifically
enforced by any court having equity jurisdiction, in addition to, and not in
limitation of, any other remedies available to the Company under applicable law.


(e) The restrictions in Section 4.2(a) to (c) are regarded by the Company and
Executive as fair and reasonable, and the Company and Executive hereby expressly
confirm, declare and represent to each other that they are so regarded by them.
However, it is hereby declared that each of the restrictions in this Section 4.2
is intended to be separate and severable. If any restriction is held to be
unreasonably wide but would be valid if part of the wording were to be deleted
or the range of activities or businesses were to be reduced in scope, such
restriction will apply with so much of the wording deleted or modified as may be
necessary to make it valid.
 
5

--------------------------------------------------------------------------------


 
5. Successors.
 
5.1 This Agreement shall be binding upon any successor (whether direct of
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets, which becomes bound by this
Agreement.
 
5.2 This Agreement and all rights of the Executive hereunder shall inure to the
benefit of, and be enforceable by, the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
6. Indemnification.  The Company will indemnify and defend Executive to the
maximum extent permitted by law, provided the Executive enters into the
Company’s standard form of Indemnification Agreement giving him such protection.
Pursuant to the Indemnification Agreement, the Company will agree to advance any
expenses for which indemnification is available to the extent allowed by
applicable law.
 
7. Miscellaneous Provisions.
 
7.1 All notices provided for in this Agreement shall be in writing, and shall be
deemed to have been duly given when delivered personally to the party to receive
the same, when transmitted by electronic means, or when mailed first class
postage prepared, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 7.1. All notices shall be
deemed to have been given as of the date of personal delivery, transmittal or
mailing thereof.
 
If to Executive:       
Mr. Gao Zhentao
301 Hailong Street
Hanting District
Weifang, Shandong Province
The People’s Republic of China


If to the Company:  
Yuhe International, Inc.
301 Hailong Street
Hanting District
Weifang, Shandong Province
The People’s Republic of China
 
6

--------------------------------------------------------------------------------


 
7.2 No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time. In addition, to the extent that this Agreement and
the benefits it provides are or become subject to Internal Revenue Code Section
409A(a)(1), Executive and the Company agree to cooperate to make such amendments
to the terms of this Agreement as may be necessary to avoid the imposition of
penalties and additional taxes under Section 409A of the Code; provided however,
that Executive and the Company agree that any such amendment shall not (i)
materially increase the cost to, or liability of, the Company with respect to
any payments under this Agreement, or (ii) materially decrease the value of
benefits provided to you under this Agreement.
 
7.3 No other agreements, representations or understandings (whether oral or
written) which are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the subject matter of this
Agreement. This Agreement and the Confidentiality Agreement contain the entire
understanding of the parties with respect to the subject matter hereof.
 
7.4 All Payments made under this Agreement shall be subject to reduction to
reflect taxes of other charges required to be withheld by law.
 
7.5 The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of California (except provisions governing the
choice of law).
 
7.6 The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.
 
7.7 This Agreement and all rights and obligations of the Executive hereunder are
personal to the Executive and may not be transferred or assigned by the
Executive at any time. The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer of all or a substantial portion of the Company’s assets to
such entity.
 
7.8 Any dispute or claim arising out of or in connection with this Agreement
will be finally settled by binding arbitration in Hong Kong in accordance with
the rules of the Hong Kong International Arbitration Centre by one arbitrator
appointed in accordance with said rules. The Executive and the Company shall
split the cost of the arbitration filing and hearing fees and the cost of the
arbitrator. The arbitrator will award attorneys fees to the prevailing party.
The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision. This Section 7.8 shall not apply
to any dispute or claim relating to the Confidentiality Agreement.
 
7

--------------------------------------------------------------------------------


 
7.9 The headings of the paragraphs contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any provision of this Agreement.
 
7.10 This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
SIGNATURE PAGE FOLLOWS

8

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
“COMPANY”
 
 
“EXECUTIVE”
 
 
 
 
YUHE INTERNATIONAL, INC.
 
 
Gao Zhentao
 
 
 
 
By:  /s/ Gao Zhentao
 
 
By:  /s/ Gao Zhentao

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Title: Director
 
 
 

--------------------------------------------------------------------------------

 
 
 

9

--------------------------------------------------------------------------------





EXHIBIT A
CONFIDENTIALITY AGREEMENT


YUHE INTERNATIONAL, INC.
 
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT


As a condition of my becoming employed (or my employment being continued) by
Yuhe International, Inc., a Nevada corporation (the “Company”), and in
consideration of my employment or consulting relationship with the Company and
my receipt of the compensation now and hereafter paid to me by the Company, I
agree to the following:
 
1. Employment or Consulting Relationship. I understand and acknowledge that this
Agreement does not alter, amend or expand upon any rights I may have to continue
in the employ of, or in the duration of my employment with, the Company under
any existing agreements between the Company and me or under applicable law. Any
employment relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”
 
2. Duties. I will perform for the Company and its subsidiaries such duties as
may be designated by the Company from time to time. During the Relationship, I
will devote my best efforts to the interests of the Company and its subsidiaries
and will not engage in other employment or in any activities detrimental to the
best interests of the Company and its subsidiaries without the prior written
consent of the Company.
 
3. At-Will Relationship. I understand and acknowledge that except as otherwise
provided in the Employment Agreement dated June 13, 2008 between the Company and
me, my Relationship with the Company is at-will, as defined under applicable
law, meaning that either I or the Company may terminate the Relationship at any
time for any reason or no reason, without further obligation or liability.


4. Confidential Information.
 
(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company to the extent necessary to perform my
obligations to the Company under the Relationship, or to disclose to any person,
firm, corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company and its
subsidiaries which I obtain or create. I further agree not to make copies of
such Confidential Information except as authorized by the Company. I understand
that “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, suppliers, customer lists and
customers (including, but not limited to, customers of the Company and its
subsidiaries on whom I called or with whom I became acquainted during the
Relationship), prices and costs, markets, software, developments, inventions,
laboratory notebooks, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, licenses, finances,
budgets or other business information disclosed to me by the Company and its
subsidiaries either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment or created by me during the period of the
Relationship, whether or not during working hours. I understand that
Confidential Information includes, but is not limited to, information pertaining
to any aspect of the Company’s and its subsidiaries' business which is either
information not known by actual or potential competitors of the Company and its
subsidiaries or other third parties not under confidentiality obligations to the
Company and its subsidiaries, or is otherwise proprietary information of the
Company and its subsidiaries or its customers or suppliers, whether of a
technical nature or otherwise. I further understand that Confidential
Information does not include any of the foregoing items, which has become
publicly and widely known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations as to the item
or items involved.
 
10

--------------------------------------------------------------------------------


 
(b) Prior Obligations. I represent that my performance of all terms of this
Agreement as an employee of the Company has not breached and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or subsequent to the commencement of my Relationship with
the Company, and I will not disclose to the Company and its subsidiaries or use
any inventions, confidential or non-public proprietary information or material
belonging to any current or former client or employer or any other party. I will
not induce the Company and its subsidiaries to use any inventions, confidential
or non-public proprietary information, or material belonging to any current or
former client or employer or any other party.
 
(c) Third Party Information. I recognize that the Company and its subsidiaries
have received and in the future will receive confidential or proprietary
information from third parties subject to a duty on the Company’s and its
subsidiaries’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. I agree to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
my work for the Company and its subsidiaries consistent with the Company’s and
its subsidiaries’ agreement with such third party.
 
5. Inventions.
 
(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit (i), a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s and its subsidiaries' proposed
businesses, products or research and development, and which are not assigned to
the Company hereunder; or, if no such list is attached, I represent that there
are no such Prior Inventions. If, in the course of my Relationship with the
Company, I incorporate into a Company product or its subsidiaries product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of or in connection with such product,
process or machine.
 
11

--------------------------------------------------------------------------------




(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of my Relationship with the Company (collectively referred to as
“Inventions”), except as provided in Section 5(e) below. I further acknowledge
that all Inventions which are made by me (solely or jointly with others) within
the scope of and during the period of my Relationship with the Company are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by my salary (if I am an employee), unless regulated otherwise
by the mandatory law of California.
 
(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business. I agree to
return all such records (including any copies thereof) to the Company at the
time of termination of my Relationship with the Company as provided for in
Section 6.
 
(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at its expense, in every proper way to secure the Company’s, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world. If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me. I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.
 
12

--------------------------------------------------------------------------------


 
6. Company Property; Returning Company Documents. I acknowledge and agree that I
have no expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
stored company files, e-mail messages and voice messages) and that my activity
and any files or messages on or using any of those systems may be monitored at
any time without notice. I further agree that any property situated on the
Company’s premises and owned by the Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. I agree that, at the time of
termination of my Relationship with the Company, I will deliver to the Company
(and will not keep in my possession, recreate or deliver to anyone else) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, laboratory notebooks, materials,
flow charts, equipment, other documents or property, or reproductions of any of
the aforementioned items developed by me pursuant to the Relationship or
otherwise belonging to the Company, its successors or assigns. In the event of
the termination of the Relationship, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit (ii); however, my failure
to sign and deliver the Termination Certificate shall in no way diminish my
continuing obligations under this Agreement.
 
7. Notification to Other Parties.
 
(a) Employees. In the event that I leave the employ of the Company, I hereby
consent to notification by the Company to my new employer about my rights and
obligations under this Agreement.
 
(b) Consultants. I hereby grant consent to notification by the Company to any
other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.
 
8. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my Relationship with the Company, and for a period of twelve (12)
months immediately following the termination of my Relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s and its
subsidiaries’ employees or consultants to terminate their relationship with the
Company and its subsidiaries, or attempt to solicit, induce, recruit, encourage
or take away employees or consultants of the Company and its subsidiaries,
either for myself or for any other person or entity. Further, during my
Relationship with the Company and at any time following termination of my
Relationship with the Company for any reason, with or without cause, I shall not
use any Confidential Information of the Company and its subsidiaries to attempt
to negatively influence any of the Company’s and its subsidiaries’ clients or
customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct his or its purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company and its subsidiaries.
 
13

--------------------------------------------------------------------------------


 
9. Representations and Covenants.
 
(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.
 
(b) Conflicts. I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company. I agree not to
enter into any written or oral agreement that conflicts with the provisions of
this Agreement.
 
(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.
 
10. General Provisions.
 
(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of California, without giving
effect to the principles of conflict of laws.
 
(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.
 
(c) Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect. The restrictions in Section 4 and Section 7 of this Exhibit A and the
fourth paragraph of Exhibit (ii) attached hereto are regarded by me and the
Company as fair and reasonable, and the Company and I hereby expressly confirm,
declare and represent to each other that they are so regarded by us. However, it
is hereby declared that each of the restrictions including those restrictions
grouped within one section or sub-section in this Section 4 and Section 7 of
Exhibit B and the fourth paragraph of Exhibit (ii) attached hereto is intended
to be separate and severable. If any restriction is held to be unreasonably wide
but would be valid if part of the wording were to be deleted or the range of
activities or businesses were to be reduced in scope, such restriction will
apply with so much of the wording deleted or modified as may be necessary to
make it valid.
 
(d) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.
 
14

--------------------------------------------------------------------------------


 
(e) Survival. The provisions of this Agreement shall survive the termination of
the Relationship and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
 
(f) Remedies. I acknowledge and agree that violation of this Agreement by me may
cause the Company irreparable harm, and therefore agree that the Company will be
entitled to seek extraordinary relief in court, including but not limited to
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and in addition to and
without prejudice to any other rights or remedies that the Company may have for
a breach of this Agreement.
 
(g) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
  
[Signature Page Follows]
 
15

--------------------------------------------------------------------------------



 


The parties have executed this Agreement on the respective dates set forth
below:
 
 
COMPANY:
 
EMPLOYEE:
 
 
 
YUHE INTERNATIONAL, INC.
 
GAO ZHENTAO an Individual:
 
 
 
By: 
 
_________________
 
 
Signature
Name:  [_________]
 
 
 
 
 
Title:  [___________]
 
 
 
 
 
Date:  _________, 2008
 
Date:  ___________, 2008
 
 
 
 
 
 
Address: 
301 Hailong Street
Hanting District
Weifang, Shandong Province
The People’s Republic of China
 
Address:   
301 Hailong Street
Hanting District
Weifang, Shandong Province
The People’s Republic of China

 
16

--------------------------------------------------------------------------------




EXHIBIT (i)
 
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 5


 
        Title        
 
 
   Date   
 
Identifying Number
or Brief Description
 
 
 
 
 



















___ No inventions or improvements
 
___ Additional Sheets Attached
 
Signature of Employee:__________________________
 
Print Name of Employee: _________________________
 
Date: ________________________________________
 
17

--------------------------------------------------------------------------------




EXHIBIT (ii)
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to the Company,
its subsidiaries, affiliates, successors or assigns (together the “Company”).
 
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement or other entity in competition with the business of
the Company. .
 
I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.
 
I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Company, either for myself or for any other
person or entity. Further, I shall not at any time use any Confidential
Information of the Company to negatively influence any of the Company’s clients
or customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct his or its purchase of products and/or
services to any person, firm, corporation, institution


 
Date:   ___________________________
 
 
 
 
________________________________
 
 
(Employee’s Signature)
 
 
 
 
 
GAO ZHENTAO                          
 
 
(Type/Print Employee’s Name)



18

--------------------------------------------------------------------------------

